                     IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P., M.A.L.C., M.E.R.E., K.A.R.C., and
E.D.G., on behalf of themselves as individuals
and on behalf of others similarly situated,
                                                 Civil Action No. 8:19-CV-01944-GJH
                 Plaintiffs,

        v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

                 Defendants.


  PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS,
           OR IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT




ACTIVE/101587427.8
                                              TABLE OF CONTENTS

                                                                                                                               Page


I.     FACTUAL AND PROCEDURAL BACKGROUND ................................................... 3
       A.        Plaintiffs’ Original Complaint and Requested Relief ............................................ 3
       B.        The Court’s TRO and Preliminary Injunction ....................................................... 4
       C.        Plaintiffs’ Amended Complaint ............................................................................. 5
II.    ARGUMENT .................................................................................................................... 5
       A.        There Is a Live Dispute Between the Parties Regarding the Scope of Both
                 the 2019 Redetermination Memo and the Orders Enjoining Its Continued
                 Implementation ...................................................................................................... 7
       B.        Defendants Have Not Rescinded the 2019 Policy and Have Not Consented
                 to a Judgment Declaring That It is Unlawful ....................................................... 10
III.   CONCLUSION .............................................................................................................. 12




                                                                -i-
                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Alan Guttmacher Institute v. McPherson,
   616 F. Supp. 195 (S.D.N.Y. 1985)...........................................................................................10

Chafin v. Chafin,
   568 U.S. 165 (2013) ...................................................................................................................5

Knox v. SEIU, Local 1000,
   567 U.S. 298 (2012) .................................................................................................................10

Powell v. McCormack,
   395 U.S. 486 (1969) ...................................................................................................................5




                                                                    ii
        Defendants’ motion to dismiss this action as moot rests on a single incorrect premise—

that there is no longer a live case or controversy because the Plaintiffs supposedly have

“obtained everything they sought.” D.I. 73 at 7. That is demonstrably false, as evidenced by the

parties’ active dispute regarding the scope of the Court’s preliminary injunction order, which has

compelled Plaintiffs to file both an amended complaint and a motion to enforce the preliminary

injunction. Plaintiffs and the proposed class members have not received the full relief they are

requesting and to which they are entitled; nor would they if the preliminary injunction were

simply made permanent, as the government proposes.

        Plaintiffs brought this litigation to stop Defendants from implementing an unlawful

policy, issued without notice and comment, that drastically changed the rules for unaccompanied

immigrant children applying for asylum and that operated retroactively. Defendants’ motion

entirely ignores that the parties have significant disputes regarding both Defendants’ compliance

with the Court’s preliminary injunction and what full and effective relief looks like in this case.

Moreover, the fact that Defendants have now disclosed that they were already implementing

aspects of the 2019 policy even before posting it on a website does not make the case moot—it

only further emphasizes the need for judicial intervention.

        As set forth in Plaintiffs’ pending motion to enforce the preliminary injunction,

Defendant U.S. Citizenship & Immigration Services (“USCIS”) continues to implement the

enjoined 2019 Redetermination Memorandum by rejecting jurisdiction over asylum applications

for applicants who had an “unaccompanied alien child” (“UAC”) determination in place at the

time they filed an application. See D.I. 76. Moreover, attorneys for U.S. Immigration and

Customs Enforcement (“ICE”)—a component of Defendant Department of Homeland Security

(“DHS”), which is a party to this action and is subject to the preliminary injunction—actively

                                                 1
ACTIVE/101587427.8
subvert USCIS jurisdiction protected by the injunction by advocating in immigration court

proceedings for immigration judges to exercise jurisdiction over cases that fall within USCIS’s

initial jurisdiction under the 2013 Policy. Although Defendants consent to entry of an order

transforming the preliminary injunction into a final order, their view as to what such an

injunction would forbid is artificially narrow. In short, the parties disagree about the relief the

injunction actually requires to prevent Defendants from effectively implementing the 2019

Policy in a disguised form.

        Defendants’ argument for mootness is further undermined by their failure to actually

renounce the 2019 Redetermination Memorandum’s legality and to ensure it will not influence

implementation in the field. Even as Defendants have consistently declined to defend the 2019

Redetermination Memorandum, they have not rescinded it, and the Memo can still be

downloaded from the USCIS website without any visible indication that it is enjoined. To this

day, USCIS provides instructions to asylum applicants that comport with the 2019

Redetermination Memo, not the 2013 Policy that USCIS was ordered to follow.

        In view of the significant disputes that remain, Plaintiffs have amended their Complaint,

as a matter of right under Federal Rule of Civil Procedure 15(a)(1)(B), to ensure that their

challenge to the indefensible 2019 Redetermination Memo will result in real relief to the

Plaintiffs and the proposed class that Defendants cannot subvert. For example, the Amended

Complaint includes factual allegations (1) that USCIS continues to reject jurisdiction over

asylum applications for applicants who had a UAC determination in place at the time of filing

their applications; and (2) that ICE attorneys, who are bound by this Court’s injunction, regularly

fail to respect the scope of USCIS’s initial jurisdiction outlined therein and instead advocate for

immigration court judges to refuse to recognize USCIS’s initial jurisdiction over asylum



                                                  2
ACTIVE/101587427.8
applicants who have turned 18 or reunited with a parent or legal guardian before applying for

asylum with USCIS. See D.I. 91 ¶¶ 21-22, 139-141. Plaintiffs also seek orders that would

preclude Defendants from continuing those unlawful practices. Id. at 41-42 (Prayer for Relief).

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.       Plaintiffs’ Original Complaint and Requested Relief

        Plaintiffs brought this class action to challenge Defendants’ sudden shift in policy that

retroactively stripped Plaintiffs and the proposed class members of critical asylum protections.

        Under a policy USCIS adopted effective June 2013, Plaintiffs and all similarly situated

asylum applicants were entitled to access the TVPRA asylum process once they had been

determined to be a UAC, usually upon their initial apprehension by DHS, and as long as that

determination remained in place at the time they applied. D.I. 1 ¶ 7. Under the 2013 Policy,

USCIS exercised initial jurisdiction over such an applicant’s asylum claim regardless of whether

the applicant had turned 18 or joined a parent or legal guardian before applying for asylum. Id.

        The 2019 Redetermination Memo—which was put in place without following notice-and-

comment procedures under the APA—mandated that an asylum officer make an independent

factual inquiry to redetermine whether an applicant met the statutory definition of a UAC on

their filing date, even if that filing was made when the 2013 Policy was in effect. Id. ¶ 11.

Under the 2019 Redetermination Memo, if USCIS determined that the individual no longer

satisfied the UAC definition on the date the individual applied for asylum, USCIS would decline

jurisdiction over the asylum application. Id. Moreover, the 2019 Redetermination Memo

instructs USCIS to defer to an immigration judge’s determination that USCIS does not have

jurisdiction over a particular asylum application because it is not one filed by a UAC. D.I. 3 Ex.

1 at 4 n.5.



                                                 3
ACTIVE/101587427.8
        Plaintiffs’ initial Complaint sought the Court’s intervention so that they and others

similarly situated may exercise their right to seek asylum before USCIS instead of being limited

to an adversarial hearing before the immigration judge. D.I. 1 ¶ 14. In their prayer for relief,

Plaintiffs sought a declaration that the 2019 Redetermination Memo is unlawful; that the 2019

Redetermination Memo be vacated; and to enjoin Defendants from enforcing or applying any

aspect of the 2019 Redetermination Memo. Id. at 31.

        B.       The Court’s TRO and Preliminary Injunction

        On August 2, 2019, the Court granted Plaintiffs’ Motion for Temporary Restraining Order,

which enjoined Defendants from implementing any aspect of the 2019 Redetermination

Memorandum, and on October 15, 2019, the Court converted the order into a preliminary

injunction by Plaintiffs’ unopposed motion. D.I. 55; D.I. 71. In granting the TRO and PI, the

Court held that Plaintiffs are likely to succeed on their claims that (1) “USCIS failed to engage in

the required notice-and-comment procedure for rulemaking,” D.I. 54 at 10-11, and (2) “that the

[2019] policy is arbitrary and capricious in violation of the APA because USCIS failed to consider

serious reliance interests engendered by the agency’s longstanding prior policy.” Id. at 12-13. The

Court did not address Plaintiffs’ due process claim, but only because Defendants consented to an

injunction under that claim at the July 19, 2019 TRO hearing, evidently recognizing that the 2019

Redetermination Memo’s retroactive application was indefensible. D.I. 54 at 8. The Court also

held that Plaintiffs have “met their burden to demonstrate that the redetermination policy will cause

irreparable harm if the status quo is not maintained,” including because “individuals who relied on

USCIS’s longstanding policy of not rescinding UAC status may miss their opportunity to file for

asylum all together if the one-year filing deadline from which they would have otherwise been

exempt is now imposed.” Id. at 14-15.



                                                 4
ACTIVE/101587427.8
        The Court’s Order enjoined Defendants “from applying the asylum eligibility policy, as set

forth in USCIS’s May 31, 2019 memorandum, to bar individuals previously determined to be

unaccompanied alien children (‘UACs’) from seeking asylum before the agency.” D.I. 55; D.I.

71. Defendants are also “enjoined and restrained from rejecting jurisdiction over the application

of any UAC (as defined in the Homeland Security Act, 6 U.S.C § 279(g)(2)) under the [TVPRA]

whose application would have been accepted under the USCIS policy predating the May 31, 2019

memorandum.” The policy predating the 2019 Redetermination Memo was set forth in the 2013

Kim Memo, and this Court’s TRO Order recognized that Plaintiffs are likely to succeed in their

claim that USCIS cannot depart from the 2013 Kim Memo without going through notice and

comment. D.I. 54 at 10-11.

        C.       Plaintiffs’ Amended Complaint

        On December 20, 2019, Plaintiffs amended the Complaint herein pursuant to Federal

Rule of Civil Procedure 15(a)(1)(B) to name additional parties, and to elaborate on allegations

with respect to USCIS and ICE policies and practices that result in the ceding of USCIS statutory

initial jurisdiction to EOIR.

        The First Amended Complaint adds Plaintiff E.D.G., who, like the original Plaintiffs,

exercised his right to pursue asylum before USCIS pursuant to the 2013 Policy; yet E.D.G. was

ordered removed by an immigration judge without receiving a decision from USCIS on the

merits of his asylum claim. D.I. 91 ¶¶ 52-54. In an abundance of caution, the First Amended

Complaint also names as Defendants ICE and its Acting Director, although Plaintiffs regard both

as bound by the Court’s orders directed at DHS, of which ICE is an instrumentality. Id. ¶¶ 60-

61.




                                                5
ACTIVE/101587427.8
        Supplementing the allegations of the original Complaint, the amendment explains that

while the 2019 Redetermination Memo expressly instructs USCIS to defer to any EOIR

determination asserting EOIR’s jurisdiction over an asylum application filed with USCIS, the

2013 Kim Memo contained no such directive. Id. ¶¶ 10, 14-18, 89-91. The First Amended

Complaint alleges that such deference is unlawful for the same reasons that gave rise to this

Court’s preliminary injunction. Id. In addition, the First Amended Complaint alleges that

Defendants ICE and Albence have caused or permitted a practice whereby ICE attorneys,

appearing as prosecutors in immigration court proceedings, advocate for EOIR to assert

jurisdiction over an asylum claim filed with USCIS by a child previously determined to be a

UAC. Id. ¶¶ 18, 22, 108. In so doing, these Defendants perpetuate the unlawful 2019

Redetermination Memo and violate this Court’s injunctions by undermining USCIS’s exercise of

its initial jurisdiction over asylum claims.

II.     ARGUMENT

        A case is moot “only when it is impossible for a court to grant any effectual relief

whatever to the prevailing party.” Chafin v. Chafin, 568 U.S. 165, 172 (2013). To show that this

case is moot, Defendants carry a heavy burden to show that the parties no longer have a live

dispute or no “legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486,

496 (1969). Defendants have not met that heavy burden here. Although Defendants offer to

accept a permanent injunction barring them from implementing the 2019 Redetermination

Memo, the parties have continued to dispute multiple aspects of the policy’s scope and what it

would mean to restore the policy that predated the unlawful 2019 Redetermination Memo. This

dispute alone precludes dismissing the case as moot, and it has also prompted Plaintiffs to amend

their Complaint in order to ensure that permanent relief in this case would implement full



                                                 6
ACTIVE/101587427.8
rescission of the 2019 Redetermination Memo—rather than allowing Defendants to avoid the

impact of an injunction by effectively implementing the enjoined policy in all but name.

Defendants have never offered to accept the terms of Plaintiffs’ amended Prayer for Relief,

which undermines their contention that the Court cannot grant Plaintiffs any further relief.

Moreover, Defendants have not even agreed to all of the terms of Plaintiffs’ initial prayer for

relief: They have not rescinded the 2019 Redetermination Memo; they have not agreed to a

judgment formally declaring the 2019 Redetermination Memo unlawful (which would have

preclusive effect); and they have not even agreed to refrain from applying every aspect of the

2019 Redetermination Memo, which adopted the policy of deferring to immigration judge

determinations that Defendants continue to apply and defend. This case is not moot.

        A.       There Is a Live Dispute Between the Parties Regarding the Scope of Both the
                 2019 Redetermination Memo and the Orders Enjoining Its Continued
                 Implementation

        Defendants continue to apply the 2019 Redetermination Memo to reject jurisdiction over

asylum applications despite the Court’s preliminary injunction order, and there is every reason to

believe that they will continue to do so if the case were dismissed at this juncture because there is

a fundamental disagreement between the parties regarding the order’s scope. Despite the Court’s

Order, Defendants continue to implement the 2019 Redetermination Memo to deny proposed

class members meaningful relief—which forced Plaintiffs to file the pending Motion to Enforce

the Preliminary Injunction (D.I. 75). As set forth in that motion, USCIS continues to reject

jurisdiction over asylum applications based on the 2019 Redetermination Memo. See D.I. 76.

USCIS has rejected jurisdiction over at least one asylum application for an applicant who had a

UAC determination in place at the time he filed his application. See D.I. 76. Under the enjoined

2019 Redetermination Memo, USCIS instructed asylum officers to defer to an immigration

judge’s decision as to whether USCIS had initial jurisdiction over an asylum application. D.I. 3.
                                                 7
ACTIVE/101587427.8
Ex. 1 at 4 n.5. The 2013 Policy, however, does not permit this abdication of USCIS’s

jurisdiction to an immigration judge. D.I. 1, Ex. 5. Rather, it directs USCIS to process asylum

applications as long as the applicant had been determined to be a UAC before she filed her

application, and even if the applicant had turned 18 or been reunited with a parent or legal

guardian before she filed. Id. at 2. The only narrow exception where USCIS can decline initial

jurisdiction of an asylum applicant with a previous UAC determination is when another DHS

entity or the U.S. Department of Health and Human Services (“HHS”) had expressly taken an

“affirmative act” to terminate the UAC finding before the filing of the asylum application. Id.

Despite the Court’s Orders, USCIS rejected jurisdiction over the asylum application by relying

solely on an immigration judge’s ruling—over 10 months after the applicant filed for asylum

with USCIS—that the immigration court had jurisdiction over the asylum application—thereby

continuing to follow the enjoined 2019 Redetermination Memo rather than the 2013 Policy that

the Court’s Orders have restored pending resolution of this litigation. See D.I. 76.

        While USCIS continues to apply the 2019 Redetermination Memo, attorneys for ICE—a

component of Defendant Department of Homeland Security—also continue to undermine the

Court’s orders and take a litigation position that advances the enjoined 2019 Redetermination

Memo. ICE is an enforcement agency within DHS that represents the government in

immigration court proceedings. During the TRO hearing in this case, counsel for Defendants

acknowledged that, under the 2013 Policy, ICE should look to USCIS to see whether they would

exercise jurisdiction—“Under the 2013 policy, where the person was over 18 . . . USCIS would

still be able to take jurisdiction even though the immigration judge had said no, subject to

deportation.” DeJong Decl. Ex. 1 (7/19/19 Hearing Tr.) at 60-61. In a marked departure from

that approach, attorneys representing ICE in immigration court now ignore USCIS’s jurisdiction



                                                 8
ACTIVE/101587427.8
protected by the injunction and instead advocate for immigration judges to exercise jurisdiction

over cases involving applicants who have turned 18 or have reunited with a parent or legal

guardian before applying for asylum with USCIS. See, e.g., DeJong Decl. Ex. 2 (arguing that,

“[s]ince the respondent filed an application after his 18th birthday, the Immigration Judge has

jurisdiction as the respondent is no longer an unaccompanied minor”). In doing so, ICE

attorneys further USCIS’s unlawful abdication of jurisdiction over those cases by inviting

immigration judge jurisdictional determinations to which USCIS will then unlawfully defer.

        Defendants’ proposed judgment of dismissal calls into question yet another dispute—

whether Defendants have complied with the Court’s previous orders to retract any adverse

decision regarding USCIS jurisdiction already rendered in an individual case applying the 2019

Redetermination Memo and reinstate consideration of such case applying the 2013 Policy. The

Court ordered that relief on August 2, 2019 with entry of the temporary restraining order (D.I. 55

¶ 2), and again on October 15, 2019 with entry of the preliminary injunction (D.I. 71 ¶ 2).

Defendants have had more than four months to carry out the Court’s order, yet it appears

Defendants still have not fully complied, thus requiring yet another proposal to allow them more

time to do so (see D.I. 73 at 4).

        In short, it is demonstrably false to suggest there is no longer a live dispute between the

parties. In view of the significant disputes that remain pending, Plaintiffs have amended their

complaint to include factual allegations that (1) USCIS continues to reject jurisdiction over

asylum applications for applicants who had a UAC determination in place at the time they filed

their applications; and (2) that ICE attorneys are ignoring USCIS’s jurisdiction protected by the

injunction and instead advocating for immigration judges to exercise jurisdiction over cases

involving applicants who have turned 18 or have reunited with a parent or legal guardian before



                                                  9
ACTIVE/101587427.8
applying for asylum with USCIS. See D.I. 91 ¶¶ 21-22, 139-141. Plaintiffs have also amended

their complaint to ensure they get real relief with orders that would preclude Defendants from

continuing those unlawful practices. Id. at 41-42 (Prayer for Relief). On its own, the existence

of an Amended Complaint challenging agency practices that Defendants continue to implement

and seeking relief that Defendants refuse to provide undermines any possible argument for

mootness.

        B.       Defendants Have Not Rescinded the 2019 Policy and Have Not Consented to
                 a Judgment Declaring That It Is Unlawful

        Defendants’ argument to dismiss the action as moot also runs head long into the fact that

they have not even rescinded the 2019 Redetermination Memo. As discussed above, Defendants

continue to apply certain aspects of the 2019 Redetermination Memo, such as the directive for

USCIS asylum officers to defer to jurisdictional determinations made by immigration judges.

ICE also takes litigation positions designed to effectuate the policy of the 2019 Redetermination

Memo and to undermine the 2013 Policy that is supposed to control. But even as to the aspects

of the 2019 Redetermination Memo that Defendants no longer defend, they have not

acknowledged the Memo’s illegality or taken adequate steps to ensure that it no longer represents

agency policy.

        The 2019 Redetermination Memorandum remains available on the USCIS website

without unequivocal notice to readers (which could include both USCIS field officers and

asylum applicants) that the 2019 Redetermination Memo is enjoined and inoperative. Even on

the very webpage that references this litigation and the Court’s injunction, two hyperlinks

labeled “Memo – Updated Procedures for I-589s Filed by UACs” and “Updates on Determining

Jurisdiction of Asylum Claims from Unaccompanied Alien Children (UACs)” lead the reader to

the 2019 Redetermination Memo and a contemporaneous explanatory document, respectively.


                                                10
ACTIVE/101587427.8
DeJong Ex. 3. Indeed, directly below a notice of entry of the injunction, the USCIS webpage

prominently features this instruction addressed to “Minor and Unaccompanied Minor

Applicants”:




Id. The website further states that “[a]sylum officers will consider your asylum claims if you

filed your application with an asylum office and you meet the criteria above.” Id. (emphasis

added). But the listed criteria are from the 2019 Redetermination Memo that the Court has

enjoined (see D.I. 3 at p. 4), not the 2013 Policy that the Court has directed USCIS to follow.

Under the 2013 Policy, asylum officers are to consider an asylum claim as long as a previous

determination that the applicant was a UAC remained in place at the time of filing, even if he or

she was over 18 years old or had been reunited with a parent or legal guardian at the time she

filed her asylum application with USCIS. D.I. 3, Ex. 5 at 3. This case cannot be moot when

Defendants continue to tout the policy that this Court has enjoined.

        In seeking to moot this case, Defendants also ignore that Plaintiffs seek a declaration that

the 2019 Redetermination Policy is unlawful and should be vacated. D.I. 1 at 31. Defendants

have not conceded that the 2019 Policy is unlawful—either substantively or in its manner of

promulgation, except with regard to retroactivity—nor have they vacated that policy. Moreover,

Plaintiffs’ Amended Complaint makes clear that Plaintiffs seek orders that USCIS exercise its

initial jurisdiction over individuals’ asylum applications, regardless of whether EOIR has

asserted jurisdiction over the asylum claim, and that ICE attorneys be enjoined from advocating

before immigration judges to refuse to recognize USCIS’s initial jurisdiction over asylum

                                                 11
ACTIVE/101587427.8
applicants who have turned 18 or reunited with a parent or legal guardian before applying for

asylum with USCIS. See D.I. 91 at 41-42. Plaintiffs are entitled to see this case through to the

merits to obtain this relief, including a declaration that the 2019 Policy is unlawful and to have it

permanently vacated. See Knox v. SEIU, Local 1000, 567 U.S. 298, 307 (2012) (“A case

becomes moot only when it is impossible for a court to grant any effectual relief whatever to the

prevailing party.”); Alan Guttmacher Institute v. McPherson, 616 F. Supp. 195, 199-200

(S.D.N.Y. 1985) (holding case was not moot, given that defendant agency had not “disavowed

the alleged underlying policy”).

III.    CONCLUSION

        For all of the above reasons, Defendants’ motion should be denied and the case should be

allowed to proceed to discovery and a final ruling on the merits.




                                                 12
ACTIVE/101587427.8
Dated: December 20, 2019


Respectfully submitted,

/s/ Brian T. Burgess

Brian T. Burgess (Bar No. 19251)        Michelle N. Mendez (Bar No. 20062)
Stephen R. Shaw*                        Catholic Legal Immigration Network
Goodwin Procter LLP                     (CLINIC)
901 New York Avenue, NW                 8757 Georgia Avenue, Suite 850
Washington, DC 20001-4432               Silver Spring, MD 20910
Phone: 202-346-4000                     Phone: 301-565-4824
Fax: 202-346-4444                       Fax: 301-565-4824
BBurgess@goodwinlaw.com                 mmendez@cliniclegal.org
SShaw@goodwinlaw.com
                                        Rebecca Scholtz*
Elaine Herrmann Blais*                  Catholic Legal Immigration Network
Sarah K. Frederick*                     (CLINIC)
Kevin J. DeJong*                        30 S. 10th Street (c/o University of St.
Goodwin Procter LLP                     Thomas Legal Services Clinic)
100 Northern Avenue                     Minneapolis, MN 55403
Boston, MA 02210                        Phone: 651-962-4833
Phone: 617-570-1000                     Fax: 301-565-4824
Fax: 617-523-1231                       rscholtz@cliniclegal.org
EBlais@goodwinlaw.com
SFrederick@goodwinlaw.com               Kristen Jackson*
KDejong@goodwinlaw.com                  Mary Tanagho Ross*
                                        Public Counsel
Scott Shuchart*                         610 South Ardmore Avenue
Kids in Need of Defense                 Los Angeles, CA 90005
1201 L Street, NW, Floor 2              Phone: 213-385-2977
Washington, DC 20005                    Fax: 213-201-4727
Phone: 202-318-0595                     kjackson@publicccounsel.org
Fax: 202-824-0702                       mross@publiccounsel.org
sshuchart@supportkind.org

Wendy Wylegala*                         Attorneys for Plaintiffs
Kids in Need of Defense
1251 Avenue of the Americas (c/o        * admitted pro hac vice
Lowenstein Sandler LLP)
New York, NY 10020
Phone: 862-926-2069
Fax: 202-824-0702
wwylegala@supportkind.org



                                   13
ACTIVE/101587427.8
                     14
ACTIVE/101587427.8
